Citation Nr: 1514522	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  08-26 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected cervical spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to March 2001 and from October 2001 to June 2002.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for the claimed disability.  

In September 2008, the Veteran notified the Board that she did not want a Board hearing.

In December 2011 and June 2013, the Board remanded the issue to the RO for additional development.  The RO was instructed to obtain any Social Security Administration (SSA) records and to obtain a medical opinion on whether the Veteran's hypertension was caused or aggravated by medication used to alleviate pain.  The RO made a formal finding of unavailability of SSA records in June 2012 and obtained medical opinions in February 2012 and July 2013, which are associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran also appealed a claim for service connection for overuse of the left arm.  In September 2013, the RO granted service connection for left shoulder rotator cuff tear.  As that claim was granted in full, the issue is no longer in appellate status or before the Board at this time.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension.

2.  The Veteran's hypertension did not manifest until more than a year after discharge from service, is not etiologically related to service, and is not proximately due to or aggravated by the service-connected cervical spine DDD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in August 2006, prior to the initial adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claim.  The Board notes that there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records dated from May 2003 to September 2013 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in July 2010 to obtain medical evidence regarding the nature and etiology of the claimed disability.  Medical opinions were obtained in February 2012 and July 2013.  The Board finds the VA examination and opinions adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  A detailed history of the claimed disability is provided.  The medical opinions provide opinion as to whether the Veteran has the claimed disability and, if so, whether the disability is related to the Veteran's service or service-connected disabilities.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, hypertension is included as a cardiovascular disease, which is among the "chronic diseases" listed in 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of (1) manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time.  When those two factors have been established, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that she developed high blood pressure due to constant pain and/or pain medication that she takes to treat service-connected cervical spine DDD.  See the August 2006 statement; January 2008 notice of disagreement; September 2008 VA Form 9.

The medical evidence establishes that the Veteran has a current diagnosis of hypertension.  See the July 2010 VA examination report.  The Board notes that the Veteran also has a current diagnosis of cervical spine DDD, for which service connection is currently in effect.  

Hypertension was not diagnosed in active duty.  The Veteran's service treatment records (STRs) are silent for any diagnosis or treatment of hypertension.  In June 2000, the Veteran did not report having high blood pressure or hypertension on her annual medical certificate (AMC).  In February 2001, the Veteran indicated in an optometric examination that she did not have high blood pressure.  A June 2002 dental treatment record indicates that the Veteran's systolic blood pressure was 120 and her diastolic blood pressure was 70 (120/70).  A June 2002 medical examination indicates that the Veteran's blood pressure was 125/65.  Another June 2002 record noted blood pressure of 134/74.

Hypertension was also not diagnosed within a year of service separation.  An October 2002 record (included in her service treatment records) noted blood pressure of 114/86.  VA treatment records indicate that in May 2003, the Veteran's blood pressure was 136/75.  In July 2005, the Veteran's blood pressure was 142/75 and there was no mention of blood pressure medication in the list of VA and non-VA medications that the Veteran was taking.  Another July 2005 record noted blood pressure of 130/78.  In August 2005, the Veteran's blood pressure was 145/81 and upon being rechecked, was 140/77.  In May 2006, the Veteran's blood pressure was 152/86 and upon being rechecked, was 144/76.  The treatment record indicates that the Veteran had an elevated blood pressure, but there were still no blood pressure medication noted in the list of VA and non-VA medications, and there was no diagnosis of hypertension.  Even assuming that hypertension was diagnosed in May 2006, however, the Veteran had been discharged from active service for approximately 4 years.  Accordingly, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309(a) is not warranted, as the Veteran's hypertension was not diagnosed within one year of discharge from active service.

The Veteran was seen at VA in June 2006 for a follow-up blood pressure check.  The Veteran's blood pressure was 158/93, and upon being rechecked, was 154/97.  

In January 2007, during a VA examination, the Veteran's blood pressure was 156/98, and upon a recheck was 151/86.  VA treatment records from February 2007 indicate that the Veteran was taking hydrochlorothiazide (HCTZ) daily for hypertension.  The Veteran continued to take HCTZ in 2007 and 2008 for hypertension.  In July 2008, during another VA examination, the Veteran's blood pressure was 149/102, and upon being rechecked was 153/108.

The Veteran was afforded a VA examination in July 2010 to determine the nature and etiology of the hypertension.  The Veteran reported that her blood pressure was initially noted to be elevated in 2002, and was prescribed medication, including HCTZ, through VA.  She reported that she was taking lisinopril daily.  Upon physical examination, the Veteran's blood pressure was 143/97.  When lying down, her blood pressure was 127/70, and standing up was 136/92.  The examiner assessed the Veteran has having essential hypertension.  The examiner stated that 1 out of 4 American adults have hypertension, and essential hypertension is the most common cause of hypertension.  Other secondary causes of hypertension include certain medication; however, the Veteran's essential hypertension is less likely as not caused by or a result of, or aggravated by, the Veteran's chronic pain.  The Veteran has multiple risk factors, including increased weight, race, and hereditary factors, and there is no specific documentation in the claims file of fluctuations of her blood pressure as secondary to her chronic pain.

In February 2012, the examiner who conducted the July 2010 provided an addendum medical opinion.  He explained that he was unable to determine any medication that would increase the Veteran's blood pressure.  The Veteran's blood pressure is essential in nature and etiology, and there are no medical records or documented evidence of increased blood pressures specifically related to pain or the Veteran's pain medications, which would cause the Veteran's elevation in blood pressure or hypertension.  Therefore, it is less likely as not that the Veteran's hypertension is proximately due to, or the result of, or aggravated by the medication used to alleviate chronic pain for her service-connected cervical spine DDD or the service-connected right shoulder disability.

In January 2013, the Veteran's blood pressure was 113/73, and VA treatment records indicate that dietary approaches to managing hypertension were discussed.

The Veteran submitted an internet print-out in April 2013 on diclofenac potassium.  The print-out states that NASAIDs, including diclofenac potassium, can lead to onset of new hypertension or worsening of preexisting hypertension.

In July 2013, a VA physician provided another medical opinion.  The physician opined that the Veteran's hypertension was less likely than not proximately due to or the result of the pain medication prescribed for the service-connected cervical spine DDD and right shoulder disability.  The physician explained that at the time of onset of the hypertension, the Veteran was also on oral contraceptive pills, which have a much stronger effect on elevating blood pressure than any effect that might be brought on by NSAID/anti-inflammatory use (diclofenac).  The Veteran's hypertension was therefore more likely aggravated by the oral contraceptive pills, rather than the diclofenac.  Furthermore, the physician specified, while the Veteran's hypertension had its onset at a younger age, there is no evidence to show aggravation specifically due to dicofenac.  The effects of NSAIDs (of which diclofenac is one) is a weak influence at best according to most studies.  The Veteran's onset of hypertension and use of medications since then has not progressed in a significant manner to show any worsening of the hypertension beyond its natural progression by diclofenac.

The Veteran has made a general assertion that her hypertension is related to her pain and pain medication taken for service-connected cervical spine DDD.  The Board, however, cannot rely on the Veteran's general assertion as to the medical nexus of hypertension and pain or pain medication because she is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to diagnose hypertension or to provide a medical opinion as to the cause of the hypertension.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  A diagnosis of hypertension requires consideration of clinical blood pressure readings.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of unobservable hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.

The Veteran indicated in an October 2012 statement that prior to taking the medication for her shoulder, her blood pressure readings were well within normal range.  She indicated that this was the reason she felt the medication was the cause of her hypertension.  In this regard, to the extent to which the Veteran relies on the temporal proximity between the onset of her symptoms and her taking pain medication, the Courts have found that temporal proximity is generally not a reliable indicator of a causal relationship. See Moore v. Ahsland Chem. Inc., 151 F.3d 269, 278 (5th Cir. 1998); Weldon v. U.S., 744 F. Supp. 408, 411-12 (N.D.N.Y. 1990); Black v. Food Lion, Inc., 171 F.3d 308, 313 (5th Cir. 1999).  Indeed, as noted above, the examiners considered the Veteran's assertions, timeline of treatment and diagnoses and the medications and side-effects of the medications that she was taking.  Accordingly, the Board finds the VA examiner's conclusions which are accompanied by a rationale to be more probative than the Veteran's assertion of a nexus based upon temporal proximity.

To the extent to which the Veteran's representative has argued that the July 2013 VA examination supports the contention as it acknowledges that blood pressure elevation can be from chronic pain medication, the Board notes that while the examiner noted this, considered such a relationship and weighed it against other risk factors the Veteran had, the examiner ultimately concluded that it was not at least as likely as not that this Veteran's hypertension was caused or aggravated by the chronic pain medication.  In other words, while there is some possibility of a link, it does not rise to the equipoise standard required to grant the claim.  

The Board finds the VA examiners' opinions to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiners' medical opinions were based on a review of the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and a physical examination of the Veteran.  The examiners also stated the rationales on which their opinions were based.  Moreover, there is no competent and credible medical opinion to contradict the conclusions of the VA examiners.  As such, there is no competent medical evidence to establish a nexus between the hypertension and chronic pain or pain medication taken by the Veteran. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, to include as secondary to service-connected cervical spine DDD, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as secondary to service-connected cervical spine DDD, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


